Citation Nr: 1328580	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  05-21 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to 
posttraumatic stress disorder (PTSD) and degenerative disc 
disease (DDD) of the low back (claimed as a low back 
disability).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
September 1969.  He had additional service in the National 
Guard.  The Veteran served in Vietnam, and earned both the 
Purple Heart and the Combat Infantry Badge, as well as other 
medals.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In June 2011, the Veteran provided testimony at a hearing on 
appeal before the undersigned at the RO.  A copy of the 
hearing transcript is in the record.

In June 2013 this matter was last before the Board, at which 
time it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, this matter was last before the board in 
June 2013 when it was remanded for further development, 
particularly to afford the Veteran a VA examination.  The 
Board's remand directives directed that the Veteran be 
afforded a VA examination and that the examiner was to 
"obtain a complete, pertinent history from the Veteran," 
inter alia.  

In July 2013, the Veteran was afforded a VA examination.  In 
terms of history, the examination report notes that the 
Veteran apparently stated that he had GERD "due to military 
service, his back condition, his PTSD, his med[ications], or 
that his GERD was aggravated by any or all of the above."  
With respect to the requested opinion on direct service 
connection, the examiner rendered a negative etiological 
opinion, reasoning that the Veteran did not complain of and 
was not treated for GERD symptoms while on active duty.  

Notably, when the Board remanded the claim in June 2013, it 
did so in recognition of the Veteran's reports of 
gastrointestinal symptoms in and since service.  The Veteran 
is certainly competent to report this symptomatology.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more 
complex medical questions).

The appeal must again be remanded.  The June 2013 
examination report does not comply with the Board's remand 
directives, which required that the examiner obtain a 
complete, pertinent history from the Veteran.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (holding that a Board 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders").  As the examination report is insufficient, it 
must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA 
examination to address the nature and 
etiology of his claimed GERD.  The 
examiner must obtain a complete, pertinent 
history from the Veteran and review the 
claims file in conjunction with the 
examination, giving particular attention 
to his service treatment records, lay 
assertions, and the pertinent medical 
evidence.  The claims folder must be made 
available for review in conjunction with 
the opinion.

The examiner must address the following 
questions, keeping in mind that the 
Veteran is both competent and credible to 
discuss his symptoms in service and 
thereafter, despite any lack of 
documentation of the same:

a)  Is it at least as likely as not (50 
percent probability or greater) that GERD 
was incurred during service or is 
otherwise etiologically related to 
service?

b)  If the examiner finds that it is less 
likely than not that the Veteran has GERD 
that is etiologically related to service, 
is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's service-connected PTSD and/or 
low back disability has caused any 
currently diagnosed GERD, to include as 
due to medications taken therefor, such as 
Trazodone and Tramadol, respectively?  
Attention is invited to the June 2011 
opinion of record, indicating a possible 
relationship.

c)  If it is determined that GERD was not 
caused by these service-connected 
disabilities, the examiner should opine 
whether it is at least as likely as not 
that GERD has been aggravated (that is, 
permanently worsened beyond its natural 
progression) by the service-connected PTSD 
and/or low back disability, to include as 
due to medications taken therefor, such as 
Trazodone and Tramadol, respectively.  
Attention is invited to the June 2011 
opinion of record, indicating a possible 
relationship.
If aggravation is found, the examiner 
should indicate, to the extent possible, 
the approximate degree of disability or 
baseline before the onset of the 
aggravation. 
 
The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  

Any evaluations, studies, or tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  A 
complete explanation for any opinion 
expressed must be provided.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this 
inability and comment on whether any 
further tests, evidence or information 
would be useful in rendering an opinion.

2.  Thereafter, and after conducting any 
additional indicated development, if any, 
the issue on appeal should be 
readjudicated.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process.



The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


